By the Court, Bronson, Ch. J.
Crimes, as to the place of accusation and trial, are local. The public prosecutor must *152show an offence committed in the county where the indictment was found, or the accused will be entitled to an acquittal. The venue is never changed: but when the indictment has been removed into this court, we can, in a proper case, allow a suggestion to be made on the record, and order the trial to be had in a different county from that in which the indictment was found. The statute says this may be done in “ special cases but it does not specify what those cases are. (2 R. S. 733, § 1.) We must look, therefore, to the established practice of the courts on this subject; which is, to allow a suggestion, and make an order, when it clearly appears, that a fair and impartial trial cannot be had in the county where the indictment was found. The convenience of the prosecutor, the accused, or the witnesses, has never been allowed, either here or in England, as a ground for changing the place of trial in a criminal case; and we do not feel ourselves at liberty to make such a precedent. The statute has not introduced a new rule. The practice has been the same since 1830, that it was before that time.
If this were a civil suit, it would not be a very strong case for a change of venue. The number of witnesses mentioned in the affidavits on the part of the prosecution is nearly equal to the number mentioned by the defendant; and from the nature of the case it is highly probable that there are more material and necessary witnesses in New-York than there are in Chenango and the adjoining counties. Mr. Smith, whose name is said to have been forged, is dead; and the principal question on the trial will be upon his hand-writing. That must be better known in New-York, where he resided and did business for many years immediately preceding his death, than it can be in Chenango, where he had not resided, and had only visited occasionally, since the time of his boyhood. But we put the decision upon the broader ground, that the place of trial cannot be changed in a criminal case, for the convenience of either witnesses or parties: and there is no reason to suppose that a fair and impartial trial cannot be had in the city and county of New-York.
Motion denied.